DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
From the restriction requirement mailed on 01/11/2022, an applicant has selected Species A, Figures 1-3 with traverse. The applicant also indicated in the response that claims 1-3, 6-8, 15, 16, 18-20, 23, and 24 are believed to correspond to Species A.
It should be noted that some of those claims set forth by the applicant belonging to Species A, actually belongs to Species B. As clearly explained in the election/restriction requirement mailed to the applicant on 11 January 2022, Species B discloses “a frozen tube adapted to securely surround a can and a heat sink to be contained within the frozen tube wherein the heat sink comprising a channel slot with a living hinge define a split design comprising the two halves 16 and 18”. Since some of the claims, like claim 2,3,16,19 and 20 include a claim limitation “the heatsink further comprises a split design” which belongs to this non-elected species B, these claim sets 2,3,16,18,19 and 20 are withdrawn by an examiner from further consideration. Since claim 18 is an independent claim of a non-elected species B, all of its dependent claims 19-24 subjected to withdrawal from further examination. In addition to this, claims 4,5,9-14 and 17 are withdrawn by the applicant since these claims does not belong to an elected species, Species B. Therefore, the rest of the claims 1,6-8 and 15 will be further considered for examination as these claims belong to an elected species, Species A.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claims 1 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by ASENSIO M (WO 2012004433 A1, hereinafter referred as Asensio).
In reference to claim 1, Asensio discloses the claimed invention including: 
A beverage can cooler (beverage cooling device, see abstract) comprising: 
a cold tube (3) adapted to securely surround the beverage can (a thermally conductive housing (3) capable of storing at least one beverage container, L); and 
contained within the cold tube, a plurality of fins (6) adapted to increase conductive heat dissipation, thus acting as a heatsink.

    PNG
    media_image1.png
    377
    418
    media_image1.png
    Greyscale

In reference to claim 15, Asensio discloses the claimed invention including:
A beverage can cooler (beverage cooling device, see abstract) comprising: 
a plurality of fins (plurality of conductive fins 6) adapted to increase conductive heat dissipation (thermal energy transmission means comprises a plurality of conductive fins), thus 
a mold (cooler tank 1) adapted to contain the heatsink (figure 2, shows a top view of the cooler tank including plurality of the fins that serves as a heat sink), the mold having a bottom floor defining a plurality of fin receptors adapted to receive the plurality of fins (see figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ASENSIO M (WO 2012004433 A1, hereinafter referred as Asensio) in view of McGirl; Timothy (US 20180087821 A1, hereinafter referred as McGril).
In reference to claim 6, Asensio and McGril discloses the claimed invention including: 
Asensio discloses the thermally conductive housing having plurality of fins as shown in the annotated reference of claim 1 but fails to explicitly disclose wherein the plurality of fins are tapered. It is noted that there is no significant difference between a tapered and rectangular shaped fin as both fins are extending away from the cold tube adapted to securely surround the beverage can, to wick heat away from it. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thermally conductive housing of Asensio to have a tapered shaped fin, as such modification would involve a mere change in shape. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In reference to claim 7, Asensio and McGril disclose the claimed invention including: 
Asensio fails to disclose the heatsink is comprised of a material selected from the group consisting of aluminum, copper, silver, gold, tungsten, diamond, cubic boron arsenide, graphite, steel, and combinations thereof.
However, McGril discloses the heatsink is comprised of a material selected from the group consisting of aluminum, copper, silver, gold, tungsten, diamond, cubic boron arsenide, graphite, steel, and combinations thereof (In an embodiment, pluralities of fins are extending radially around the circumference of the heat sink 1. Fins act to increase the surface area of the heat sink, as ore surface area generally related to better a more effective heat sink. Materials . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ASENSIO M (WO 2012004433 A1, hereinafter referred as Asensio) in view of Glenn, David R. (US 20050016895 A1 hereinafter referred as Glenn)
In reference to claim 8, Asensio and Glenn disclose the claimed invention including: 
Asensio teaches a cooler tank which is equivalent to a mold which securely surrounds both the thermally conductive housing 3 or cold tube and the beverage container or a can L, that is intended to be cooled, see figure 1.
Asensio fails to teach the cold tube comprises ice formed by freezing water placed around the heatsink in a mold. 
However, Glenn in the art of containers for transporting medicines requiring cold storage, teaches that the cold tube comprises ice (60) formed by freezing water placed around the heatsink (see figure 2 and 3) in a mold. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thermally conductive housing of Asensio to further incorporate ice formed by freezing water placed around the heatsink in a cooler tank/mold so that the ice acts as a heatsink to keep the bottle /can cold with in the thermally conductive housing thus providing consumers an inexpensive and convenient .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilkinson; Michael R. (US 20090100843 A1) discloses a portable medicine cooler having electronic cooling control and medicine efficacy indication circuitry and method of operation thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763